Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 9-11 and 16 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by SHIN et al. (US Pub No. 2022/0155823 A1 and SHIN hereinafter)
Regarding Claim 1, SHIN discloses a display assembly (figs. 1-8), comprising: a flexible display panel (500) comprising a first region (A1) and a second region (A2) on a side of the first region; at least one tension member (400) each comprising a connection portion, wherein the connection portion (422) is fixed in the first region of the flexible display panel, and the connection portion has a first surface distal to the flexible display panel; at least one first support member (414) in the first region of the flexible display panel; and at least one second support member (410) in the second region of the flexible display panel, wherein the at least one first support member, the at least one second support member and the connection portion are all on a non-display 

    PNG
    media_image1.png
    586
    866
    media_image1.png
    Greyscale


side of the flexible display panel (shows in fig. 5a); the at least one first support member has a first surface distal to the flexible display panel; and a distance (D2) from the first surface of the at least one first support member to the flexible display panel is greater than a distance (D1) from the first surface of the connection portion to the flexible display panel (see annotated fig above).  

Regarding Claim 2, SHIN discloses (figs. 1-8) the display assembly of claim 1, wherein the at least one second support member has a second surface distal to the flexible display panel; the distance from the first surface of the at least one first support member to the flexible display panel is equal to a distance (D3) from the second surface of the at least one second support member to the flexible display panel (see annotated fig above).   

Regarding Claim 4, SHIN discloses (figs. 1-8) the display assembly of claim 1, wherein the at least one first support member is on the first surface of the connection portion (see annotated fig above).  
 
Regarding Claim 9, SHIN discloses (figs. 1-8) the display assembly of claim 1, wherein a material of each of the at least one first support member and the at least one second support member comprises a metal ([0239]).  

Regarding Claim 10 SHIN discloses (figs. 1-8) the display assembly of claim 1, wherein the at least one second support member and the connection portion of the at least one tension member are each adhered to the flexible display panel by an adhesive layer ([0293] and [0299]).  

Regarding Claim 11 SHIN discloses (figs. 1-8) the display assembly of claim 1, wherein a plurality of the second support members are in the second region and spaced apart from each other, and are sequentially arranged in a direction toward the first region (shows in figs. 6a-b).  

Regarding Claim 16 SHIN discloses (figs. 1-8) a display device, comprising: a fixed housing comprising a fixing portion (200); a slidable-rollable shaft (220); and the display assembly of claim 1; wherein the flexible display panel is wound on the slidable-rollable shaft; and one end of the flexible display panel distal to the first region, and one end of the tension member distal to the connection portion are both connected to the fixing portion of the fixed housing (shows in figs. 5a-b); and the slidable-rollable shaft is configured to rotate about its axis, and to translate in a direction toward or away from the fixing portion ([0208-0209]).  

Allowable Subject Matter
Claims 3, 5-8, 12-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art fails to disclose “ wherein the first and second regions of the flexible display panel are arranged in a first direction; the first region comprises, in a second direction, a region of the flexible display panel covered by the at least one tension member and an additional region other than the region, and the first direction intersects the second direction; and the at least one first support member is in the additional region.”
Regarding claim 5, the prior art fails to disclose “ wherein the first and second regions of the flexible display panel are arranged in a first direction; the first region comprises, in a second direction, a region of the flexible display panel covered by the at least one tension member and an additional region other than the region, and the first direction intersects the second direction; and at least one third support member is in the additional region, and has a third surface 5distal to the flexible display panel, and a distance from the third surface to the flexible display panel is equal to the distance from the first surface of the at least one first support member to the flexible display panel. “
Claims 6-8 and 15 are objected depending on claim 5. 
Regarding claim 12, the prior art fails to disclose “wherein the flexible display panel comprises: a flexible display substrate, a spacer layer and a support layer, and the spacer layer is between the flexible display substrate and the support layer, and the at least one first support member and the plurality of second support members are on a side of the support layer distal to the flexible display substrate.  
Claims 13-14 are objected depending on claim 12. 
Regarding claim 17, the prior art fails to disclose “wherein the display device further comprises: a first guide shaft and a second guide shaft both parallel to the slidable-rollable shaft; the tension member sequentially surrounds the first guide shaft and the second guide shaft; and a distance between the first guide shaft and the fixing portion is kept constant; the second guide shaft is configured to rotate about its axis, and to translate in a direction toward or away from the fixing portion.”
Claims 18-20 are objected depending on claim 17. 
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841